Citation Nr: 0202133	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO.  99-00 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California



THE ISSUE

Entitlement to an effective date earlier than November 30, 
1992, for service connection for tinnitus.

(The issue of whether there was clear and unmistakable error 
(CUE) in a May 1974 decision of the Board of Veterans' 
Appeals (Board), which denied a claim of entitlement to 
service connection for defective hearing, will be addressed 
in a separate decision.)



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from September 1968 to June 
1970, to include combat service in the Republic of Vietnam.

This matter comes to the Board from an October 1997 RO rating 
decision that granted service connection for tinnitus, 
effective from November 30, 1993 (date of claim). The veteran 
submitted a notice of disagreement in August 1998, claiming 
entitlement to an earlier effective date. The RO issued a 
statement of the case, amending that award to reflect a grant 
of service connection for tinnitus effective one year prior 
to the date of claim on November 30, 1992.

The veteran appealed this decision to the Board, and in a 
June 2000 decision the Board denied an effective date earlier 
than November 30, 1992, based upon the absence of evidence of 
a claim of entitlement to service connection for tinnitus 
filed prior to November 30, 1993.

The veteran appealed the June 2000 Board decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, the Court).  In an April 2001 Motion for 
Remand, the Secretary of Veterans Affairs (VA) noted the 
recent enactment of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (Nov. 9, 
2000), which substantially amended statutory provisions 
concerning the assistance to be afforded claimants of 
veterans' benefits, and its applicability to cases not 
finally decided on the date of enactment. The Court granted 
the Secretary's Motion and vacated the June 2000 Board 
decision.  Thereafter, the case was returned to the Board for 
action consistent with the Secretary's motion and the Court's 
Order.

In December 2001, the veteran submitted additional evidence 
directly to the Board and waived initial consideration of the 
evidence by the RO.



FINDINGS OF FACT

1.  The veteran filed an original claim for service 
connection for defective hearing in June 1973; service 
connection for tinnitus was not claimed at that time.

2.  A claim for service connection for tinnitus was first 
received on November 30, 1993.

3.  Service medical records show no complaint of tinnitus; 
post-service medical records first show complaints of 
intermittent tinnitus in 1973, and of constant tinnitus 
beginning in 1993 or 1994.


CONCLUSION OF LAW

The criteria for an effective date prior to November 30, 
1992, for the grant of service connection for tinnitus are 
not met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.114(a)(3), 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Assist and Provide Notice

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West Supp. 2001).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the statement of the case and 
the discussion contained in the Board's earlier decision.  
The veteran has had an opportunity to present argument and 
evidence to the Board subsequent to the adoption of the VCAA, 
and the Motion for Remand also served to put the veteran on 
notice of the new law.

The veteran contends that VA has not met its duty to assist 
him because it has failed to obtain copies of his original 
claim for service connection for hearing loss, and the notice 
of disagreement and substantive appeal submitted in 
conjunction with that claim.  Under the VCAA VA has a duty to 
assist a claimant by obtaining relevant records adequately 
identified by the claimant.  In the case of records in the 
custody of a Federal department or agency, VA must continue 
its efforts to obtain those records until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  38 U.S.C.A. § 5103A(b)(1), (3).

The veteran's original claims folder is unavailable, and the 
record consists of a claims folder rebuilt in 1994.  The RO 
has made several attempts to locate the original claims 
folder, and has notified the veteran that it has been unable 
to secure the original claim for hearing loss, notice of 
disagreement, and substantive appeal.  It appears that the RO 
has gone to all known potential sources, including the 
veteran, for the missing information, and has been 
unsuccessful.  At this point it is reasonably certain that 
further efforts to obtain the missing records would be 
futile.

The RO has obtained, with the assistance of the veteran, 
copies of service department records, service medical 
records, a December 1973 statement of the case, a decision of 
the Board in May 1974, an audiological evaluation, a 
statement from his treating physician, and other 
correspondence.  The Board finds that all relevant evidence 
that is available has been obtained with regard to the claim, 
and that no further assistance to the veteran is required to 
comply with VA's duty to assist him.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The implementing regulations are meant to define terms used 
in the Act, and provide guidance for carrying out the 
requirements of the Act.  The regulations, with the exception 
of development in the case of attempts to reopen finally 
denied claims made after August 21, 2001, are not meant to 
bestow any new rights.  66 Fed. Reg. 45,629 (Aug. 29 2001).  
Accordingly, he is not prejudiced by the Board's initial 
consideration of his claim under the new regulations.


II.  Entitlement to an Effective Date Earlier than 
November 30, 1992,
 for Service Connection for Tinnitus.

A.  Factual Background

Service medical records at the time of the veteran's 
enlistment examination in October 1968 and at the time of his 
separation examination in June 1970 show no defects.

A July 1973 medical statement by Herbert Kean, M.D., notes 
that the veteran was seen for hearing loss and tinnitus in 
both ears.  A December 1973 statement of the case on the 
issue of service connection for hearing loss notes receipt of 
Dr. Kean's medical statement.

A decision of the Board in May 1974 denied service connection 
for defective hearing.

A March 1988 audiometry report notes that the veteran had 
been employed as a VA rating specialist for more than 10 
years.  He had a history of tinnitus that "comes and goes."  

A September 1993 progress record notes that the veteran 
currently worked at a "desk job for VA."  He believed that 
his hearing had worsened in the last five years.  There was a 
notation of "occ[asional] (?) tinnitus bilat[erally]."

In a statement dated October 8, 1993, and received on 
November 30, 1993, the veteran requested copies of the notice 
of disagreement and VA Form 1-9 filed in connection with his 
claim of entitlement to service connection for hearing loss, 
and expressed an intent to submit evidence to reopen his 
claim for hearing loss "to include tinnitus."

On November 30, 1993, the veteran submitted a statement in 
which he requested that "my claim for SC hearing loss be 
reopened based on New & Material evidence."  He added that, 
"Further I claim SC for tinnitus."

Records dated in 1994 reflect that the veteran's claims 
folder was rebuilt.

A report of VA examination in November 1994 reflects that 
tinnitus was bilateral and constant, and was secondary to the 
acoustic trauma sustained by the veteran during his military 
service.

An August 1996 RO rating decision denied the veteran's claim 
for tinnitus on the basis that the veteran's claim was not 
well grounded.

An October 1997 RO rating decision granted service connection 
for tinnitus, effective from the date of claim-November 30, 
1993.

A report of VA examination in November 1997 reflects that the 
onset of tinnitus was gradual over a 15-year period; that the 
tinnitus was constant and at a high pitch; and that its 
effect on the veteran's daily life was moderate.

In correspondence received from the veteran in August 1998, 
he indicated that his original claim for service connection 
for hearing loss had been denied in 1973, but that his claim 
for service connection for tinnitus had been pending since 
then and had been addressed neither by the RO nor the Board.

In November 1998, the RO amended the award to reflect a grant 
of service connection for tinnitus effective one year prior 
to the date of claim on November 30, 1992.

B.  Legal Analysis

A review of the record reflects that the veteran submitted a 
claim for service connection for defective hearing in June 
1973.  This application is not of record, but the veteran 
concedes that he made no mention of tinnitus or ringing in 
the ears in this claim.  He argues however, that he claimed 
service connection for "hearing problems" or "hearing 
difficulties."  He asserts that a liberal reading of the 
record should lead the Board to the conclusion that a claim 
for service connection for "hearing problems" or "hearing 
difficulties" would encompass a claim for service connection 
for tinnitus.

He also asserts that "I believe that I mentioned not only my 
hearing loss but also the ringing in my ears" on his VA Form 
1-9 (substantive appeal), filed sometime prior to the Board's 
May 1974 decision.

The veteran also points out that Dr. Kean had identified 
tinnitus and related it to service in his July 1973 letter.

As the veteran has noted, VA must read a veteran's claim and 
the records in a liberal manner to identify and adjudicate 
all reasonably raised claims.  Shockley v. West, 11 Vet. App. 
208, 214 (1998); EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant will be considered an informal claim.  38 C.F.R. 
§ 3.155(a) (2001).  On the other hand, the claimant must 
submit a written document identifying the benefit and 
expressing an intent to seek the benefit.  Kessel v. West, 13 
Vet. App. 9 (1999) (en banc).  Additionally, medical records 
cannot constitute an original claim for service connection.  
Brannon v. West, 12 Vet. App. 32 (1998); see also Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998)

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155.  VA's failure to forward the application form waives 
the requirement to file a formal application.  Hamilton v. 
Brown, 4 Vet. App. 528, 544 (1993) (en banc) aff'd 39 F.3d 
1574 (Fed. Cir. 1994).

It is clear from the foregoing that the veteran's claim for 
service connection for "hearing problems" or "hearing 
difficulties" could not constitute a claim for service 
connection for tinnitus.  His statements indicated only an 
intent to seek service connection for a hearing disability, 
but by his own report, make no mention of tinnitus.  
Therefore they do not specifically identify tinnitus as a 
benefit being sought.   

It is also clear that Dr. Kean's letter cannot constitute an 
informal claim for service connection.  A medical record 
cannot constitute an informal claim for service connection.  
Kessel v. West, 13 Vet. App. 9 (1999) (en banc); Brannon v. 
West, 12 Vet. App. 32 (1998); see also Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998)

A remaining question is whether the veteran's VA Form 1-9 can 
constitute a claim for service connection for tinnitus.  This 
document is not of record.  The veteran has at times asserted 
that he mentioned "ringing in the ears" in this document.  
Such a notation could be read liberally as raising a claim 
for service connection for tinnitus.  Ringing in the ears is 
the definition of tinnitus.  Kelly v. Brown, 7 Vet. App. 471, 
472 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1725 (27th ed. 1988).

However, the veteran's recent statements as to what he wrote 
on the 1973 or 1974 substantive appeal reflect some 
uncertainty.  The veteran has written of his belief that he 
reported ringing in the ears, but this belief has not been 
reported with any degree of certainty.  

The Board notes that the veteran is a VA rating officer with 
many years of experience in adjudicating VA claims.  For this 
reason his 1993 statements take on added weight.  These 
statements show that he realized he had previously claimed 
service connection for hearing loss, but that he believed he 
was making a new claim for service connection for tinnitus.  
There is no other explanation for his November 1993 statement 
that he was seeking to reopen his claim for hearing loss on 
the basis of new and material evidence, while he was making a 
separate claim for service connection for tinnitus.  The 
October 1993 statement received in November 1993 is somewhat 
more equivocal, but shows that the veteran realized the need 
to claim service connection for tinnitus apart from hearing 
loss.  

In neither statement did he indicate a belief that he had 
previously claimed service connection for tinnitus.  Given 
the veteran's experiences as a rating officer, he would be 
expected to know that such a claim was pending.

The veteran has pointed out that in determining whether a 
claim was pending the Board must look to all of the documents 
of record.  He specifically points to VA Fast Letter 01-94, 
which summarizes holdings of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") to the combined effect that medical records 
cannot constitute a claim for service connection, but that 
rating officers must consider all documents in order to 
determine from a liberal reading of the record whether a 
claim is raised.

The Board has found that none of the documents of record 
prior to November 30, 1993, individually raised a claim for 
service connection for tinnitus.  The record shows that the 
veteran was aware of the RO decision in 1973 and the Board 
decision in 1974.  These decisions informed him that the only 
issue that had been adjudicated was that of entitlement to 
service connection for hearing loss.  Despite his 
subsequently acquired expertise, the veteran never inquired 
about his purported claim for service connection for tinnitus 
until 1993.  This behavior suggests that he did not believe 
that he had made a claim for that benefit.  If he did not 
believe he had made such a claim, it would be unreasonable to 
expect VA to find, contrary to his apparent intentions, that 
he had.

The veteran also argues that the claim for service connection 
for "hearing problems" was "inextricably intertwined" with 
a claim for service connection for tinnitus.  In Harris v. 
Derwinski, the Court held that were a decision on one issue 
would have a "significant impact" upon another, and that 
impact in turn "could render any review by the Court of the 
decision on the other claim meaningless and a waste of 
judicial resources, the two claims are inextricably 
intertwined.  Harris, 1 Vet. App. 180, 183 (1991).

VA could decide a claim for service connection for hearing 
loss without having an impact on any claim for tinnitus.  
Even if a claim for hearing problems was "inextricably 
intertwined" with a claim for service connection for 
tinnitus, the doctrine of "inextricably intertwined" claims 
would have no relevance unless a claim had actually been made 
for both benefits.  In this case, as discussed above, there 
was no pending claim for service connection for tinnitus.

The veteran seems to be asserting by his argument regarding 
"inextricably intertwined" claims, that a claim for service 
connection for "hearing problems" is inherently a claim for 
service connection for tinnitus.  However, given that at all 
times since 1973, VA has recognized tinnitus as a disability 
distinct from hearing loss; the regulatory scheme did not 
envision tinnitus as being inextricably intertwined with 
hearing problems.  

For these reasons the Board concludes that the preponderance 
of the evidence is against a finding that the veteran made a 
claim for service connection for tinnitus prior to the 
receipt of his October 1993 statement on November 30, 1993.  
38 U.S.C.A. § 5107(b).

The correspondence received from the veteran in November 1993 
was accepted as a claim for entitlement to service connection 
for tinnitus, and resulted in the award of service connection 
for tinnitus by the RO in October 1997.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  
38 C.F.R. § 3.400(a).  Under 38 C.F.R. § 3.400(b)(2)(i), the 
effective date for a grant of direct service connection will 
be the day following separation from active service, or the 
date entitlement arose if a claim is received within one year 
after separation from service.  Otherwise the effective date 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the 
effective date for presumptive service connection will be the 
date entitlement arose, if a claim is received within one 
year after separation from active duty.  Otherwise the 
effective date will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.

The record reflects that, on August 25, 1993, the veteran 
requested a copy of his claims folder for the purpose of 
filing a reopened claim for hearing loss but did not mention 
tinnitus.  

In the statement, dated October 8, 1993, the veteran did 
voice his intent to claim service connection for tinnitus.  
This statement was not received until November 30, 1993.

The RO assigned an effective date of November 30, 1992, for 
the award of service connection for tinnitus.  This date 
corresponds to one year prior to the date of receipt of the 
veteran's formal claim, and was apparently done under the 
provisions of 38 C.F.R. § 3.114(a)(3) concerning liberalizing 
laws or issues.

In this regard, where pension, compensation, or dependency 
and indemnity compensation is awarded or increased pursuant 
to a liberalizing law, or a liberalizing VA issue approved by 
the Secretary or by the Secretary's direction, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  Where 
pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  The provisions of this 
paragraph are applicable to original and reopened claims as 
well as claims for increase.  38 C.F.R. § 3.114.

(1) If a claim is reviewed on the 
initiative of VA within 1 year from the 
effective date of the law or VA issue, or 
at the request of a claimant received 
within 1 year from that date, benefits 
may be authorized from the effective date 
of the law or VA issue.

(2) If a claim is reviewed on the 
initiative of VA more than 1 year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
administrative determination of 
entitlement.

(3) If a claim is reviewed at the request 
of the claimant more than 1 year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
receipt of such request.

38 C.F.R. § 3.114.

In 1976, the Rating Schedule was amended to allow the 
assignment of a 10 percent evaluation for persistent tinnitus 
as a symptom of head injury, concussion, or acoustic trauma.  
See 38 C.F.R. Part 4, Diagnostic Code 6260 (1976).  Prior to 
that time, that diagnostic code provided for a noncompensable 
evaluation for tinnitus. Specifically, tinnitus had been 
recognized as a separate disability under the Rating Schedule 
at the time of the 1973 RO rating decision and the 1974 
decision of the Board.  See 38 C.F.R. Part 4, Diagnostic Code 
6260 (1974) (a noncompensable evaluation was assigned for 
tinnitus, except in cases of brain disease due to trauma and 
cerebral arteriosclerosis under Diagnostic Codes 8045, 8046).

The changes to Diagnostic Code 6260 did not affect the 
question of service connection for that disability, but did 
provide that a compensable evaluation could be provided where 
the disability was a symptom of acoustic trauma.  In any 
event the RO apparently relied on these changes to find that 
service connection was granted on the basis of a liberalizing 
law.  Since the claim was reviewed more than one year after 
the change, the RO granted service connection one year prior 
to the date of claim.

Here, the Board finds that the veteran submitted an informal 
claim for service connection for tinnitus dated October 8, 
1993, that was received on November 30, 1993.  Accordingly, 
the claim is considered filed as of November 30, 1993.

The Board has found that there was no claim for service 
connection for tinnitus prior to November 30, 1993.  
Accordingly, there is no basis for an award of service 
connection prior to the date selected by the RO, November 30, 
1992.


ORDER

Entitlement to an effective date prior to November 30, 1992, 
for the award of service connection for tinnitus is denied.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you


 


